Case 19-08280   Doc 29   Filed 08/14/19 Entered 08/14/19 15:05:12   Desc Main
                           Document     Page 1 of 5
Case 19-08280   Doc 29   Filed 08/14/19 Entered 08/14/19 15:05:12   Desc Main
                           Document     Page 2 of 5
Case 19-08280   Doc 29   Filed 08/14/19 Entered 08/14/19 15:05:12   Desc Main
                           Document     Page 3 of 5
Case 19-08280   Doc 29   Filed 08/14/19 Entered 08/14/19 15:05:12   Desc Main
                           Document     Page 4 of 5
Case 19-08280   Doc 29   Filed 08/14/19 Entered 08/14/19 15:05:12   Desc Main
                           Document     Page 5 of 5
